

                                                                              Exhibit 10.05
                                                
                                                                             No.
«Number»


SILICON IMAGE, INC.


2008 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT
(For Non-Employee Directors)




This Stock Option Agreement (this "Agreement") is made and entered into as of
the Date of Grant set forth below (the "Date of Grant") by and between Silicon
Image, Inc., a Delaware corporation (the "Company"), and the Optionee named
below ("Optionee").  Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company's 2008 Equity Incentive Plan (the
"Plan").


Optionee:                                                        «Name»
Total Option Shares:                                    «Shares»
Exercise Price Per Share:                          «Price»
Date of Grant:                                                «Date»
First Vest Date:                                             «M_1st_vest»
 
Expiration Date:
Option will expire immediately on termination for cause, 3 months following
termination for any other reason except death or disability, but in no event
later than «Expire».

 
 
(refer to Section 3 of this Stock Option Agreement)

Type of Stock
Option:                                                        Nonqualified
Stock Option                    




1.           Grant of Option.  The Company hereby grants to Optionee an option
(this "Option") to purchase up to the total number of shares of Common Stock of
the Company set forth above as Total Option Shares (collectively, the "Shares")
at the Exercise Price Per Share set forth above (the "Exercise Price"), subject
to all of the terms and conditions of this Agreement and the Plan.


2.           Vesting; Exercise Period.


2.1           Vesting of Shares.  Subject to the terms and conditions of the
Plan and this Agreement, this Option shall become vested and exercisable with
respect to one twenty-fourth (1/24) of the Shares each month following the date
of grant until fully vested; provided, however, this Option shall become fully
vested immediately prior to the consummation of a Corporate Transaction (as
provided in Section 21.3 of the Plan).

 
 

--------------------------------------------------------------------------------

 

2.2           Expiration.  This Option shall expire on the Expiration Date set
forth above and must be exercised, if at all, on or before the earlier of the
Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3 hereof.


3.           Termination.  Except as provided below in this Section, this Option
shall terminate and may not be exercised if Optionee ceases to be a member of
the Board of Directors of the Company ("Board Member").  The date on which
Optionee ceases to be a Board Member shall be referred to as the
"Termination Date."


3.1           Termination for Any Reason Except Death, Disability or Cause.  If
Optionee ceases to be a Board Member for any reason except death, Disability or
Cause, then this Option may be exercised by Optionee no later than three (3)
months after the Termination Date, but in any event no later than the Expiration
Date.


3.2           Termination Because of Death or Disability.  If Optionee ceases to
be a Board Member due to Optionee's death or Disability (or dies within 3 months
after Termination other than for Cause or because of Disability), then this
Option may be exercised by Optionee (or Optionee's legal representative or
authorized assignee) no later than twelve (12) months after the Termination
Date, but in any event no later than the Expiration Date.


3.3           Termination for Cause.  If Optionee is Terminated for Cause, this
Option will expire on the Optionee's date of termination.


4.           Manner of Exercise.


4.1           Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee's death, Optionee's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the Company
from time to time (the "Exercise Agreement"), which shall set forth, inter alia,
Optionee's election to exercise this Option, the number of shares being
purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Optionee's investment intent and access to
information as may be required by the Company to comply with applicable
securities laws.  If someone other than Optionee exercises this Option, then
such person must submit documentation, reasonably acceptable to the Company,
establishing that such person has the right to exercise this Option.


4.2           Limitations on Exercise.  This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as they are in effect on the date of exercise.  This Option may not be
exercised as to fewer than 100 Shares unless it is exercised as to all Shares as
to which this Option is then exercisable.


4.3           Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (by check),
or where permitted by law:


 
(a)
by cancellation of indebtedness of the Company to the Optionee;


 
 

--------------------------------------------------------------------------------

 



 
(b)
by surrender of shares of the Company's Common Stock that  are clear of all
liens, claims, encumbrances or security interests and either: (1) have been paid
for within the meaning of SEC Rule 144 (and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Optionee in the open public
market;



 
(c)
by waiver of compensation due or accrued to Optionee for services rendered;



 
(d)
provided that a public market for the Company's stock exists:  (1) through a
"same day sale" commitment from Optionee and a Company-designated broker-dealer
(a " Dealer") whereby Optionee irrevocably elects to exercise this Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price and
whereby the Dealer irrevocably commits upon receipt of such Shares to forward
the exercise price directly to the Company; or (2) through a "margin" commitment
from Optionee and a Dealer whereby Optionee irrevocably elects to exercise this
Option and to pledge the Shares so purchased to the Dealer in a margin account
as security for a loan from the Dealer in the amount of the Exercise Price, and
whereby the Dealer irrevocably commits upon receipt of such Shares to forward
the Exercise Price directly to the Company;



 
(f)
by any combination of the foregoing.



4.4           Tax Withholding.  Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations of the Company.  If the Committee permits,
Optionee may provide for payment of withholding taxes upon exercise of this
Option by requesting that the Company retain Shares with a Fair Market Value
equal to the minimum amount of taxes required to be withheld.  In such case, the
Company shall issue the net number of Shares to the Optionee by deducting the
Shares retained from the Shares issuable upon exercise.


4.5           Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee's
authorized assignee, or Optionee's legal representative, and shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.


5.           Compliance with Laws and Regulations.  The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's Common Stock may be listed at the time of such issuance or
transfer.  Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.


6.           Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent

 
 

--------------------------------------------------------------------------------

 

and distribution and may be exercised during the lifetime of Optionee only by
Optionee.  The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.


7.           Tax Consequences.  Set forth below is a brief summary as of the
date the Board adopted the Plan of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.


7.1           Exercise of Nonqualified Stock Option.  There may be a regular
federal income tax liability upon the exercise of this Option.  Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price.  The Company may be required to
withhold from Optionee's compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.


7.2           Disposition of Shares.  If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.


8.           Privileges of Stock Ownership.  Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.


10.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement and the Plan and the Exercise Agreement constitute
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.


11.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated above or to such other address as
such party may designate in writing from time to time to the Company.  All
notices shall be deemed to have been given or delivered upon:  personal
delivery; three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors

 
 

--------------------------------------------------------------------------------

 

and assigns of the Company.  Subject to the restrictions on transfer set forth
herein, this Agreement shall be binding upon Optionee and Optionee's heirs,
executors, administrators, legal representatives, successors and assigns.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.


14.           Acceptance.  Optionee hereby acknowledges receipt of a copy of the
Plan and this Agreement.  Optionee has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement.  Optionee acknowledges that there may
be adverse tax consequences upon exercise of this Option or disposition of the
Shares and that the Company has advised Optionee to consult a tax advisor prior
to such exercise or disposition.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.


SILICON IMAGE,
INC.                                                                      OPTIONEE






Harold
Covert                                                                                       
 «Name»
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER:                                                      
 
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of
Restricted Stock Award (the “Notice”).
 
 
Name:
   

 
 
Address:
   

 
You (“Participant”) have been granted an award of Restricted Shares of Common
Stock of Silicon Image, Inc. (the “Company”) under the Plan subject to the terms
and conditions of the Plan, this Notice and the attached Restricted Stock
Agreement (the “Restricted Stock Purchase Agreement”).
 
Total Number of Restricted Shares
Awarded:                                                                                                                                          
 
Fair Market Value per Restricted
Share:                                                                                                                           $
 
Total Fair Market Value of
Award:                                                                                                                                       $
 
Purchase Price per Restricted
Share:                                                                                                                                 $
 
Total Purchase Price for all Restricted
Shares:                                                                                                                $
 
Date of
Grant:                                                                      
 
Vesting Commencement
Date:                                                                      
 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase shall lapse, in whole or in part, in accordance with the following
schedule: [INSERT VESTING SCHEDULE]

 
You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship.  Participant
acknowledges that the vesting of the Restricted Shares pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
the Company.  You also understand that this Notice is subject to the terms and
conditions of both the Restricted Stock Agreement and the Plan, both of which
are incorporated herein by reference.  You have read both the Restricted Stock
Agreement and the Plan.   If the Restricted Stock Purchase Agreement is not
executed by you within thirty (30) days of the Date of Grant above, then this
grant shall be void.
 
SILICON IMAGE,
INC.                                                                           RECIPIENT:
 
By:                                                                                              
Signature                                                                
 
Its:                                                                                              
Please Print
Name                                                                
 

 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
 
2008 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
__________________, 20__ by and between Silicon Image, Inc., a California
corporation (the “Company”), and ___________________________________
(“Participant”) pursuant to the Company’s 2008 Equity Incentive Plan (the
“Plan”).  Unless otherwise defined herein, the terms defined in the Plan shall
have the same meanings in this Agreement.
 
1.           Sale of Stock.  Subject to the terms and conditions of this
Agreement, on the Purchase Date (as defined below) the Company will issue and
sell to Participant, and Participant agrees to purchase from the Company the
number of Shares shown on the Notice of Restricted Stock Award at a purchase
price of $________ per Share. The per Share purchase price of the Shares shall
be not less than the par value of the Shares as of the date of the offer of such
Shares to the Participant. The term “Shares” refers to the purchased Shares and
all securities received in replacement of or in connection with the Shares
pursuant to stock dividends or splits, all securities received in replacement of
the Shares in a recapitalization, merger, reorganization, exchange or the like,
and all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.
 
2.           Time and Place of Exercise.  The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution of this Agreement by the parties, or on such
other date as the Company and Participant shall agree (the “Purchase Date”). On
the Purchase Date, the Company will issue in Participant’s name a stock
certificate representing the Shares to be purchased by Participant against
payment of the purchase price therefor by Participant by (a) check made payable
to the Company, (b) cancellation of indebtedness of the Company to Participant,
(c) Participant’s personal services that the Committee has determined have
already been rendered to the Company and have a value not less than aggregate
par value of the Shares to be issued Participant, or (d) a combination of the
foregoing.
 
3.           Restrictions on Resale.  By signing this Agreement, Participant
agrees not to sell any Shares acquired pursuant to the Plan and this Agreement
at a time when applicable laws, regulations or Company or underwriter trading
policies prohibit exercise or sale. This restriction will apply as long as
Participant is providing service to the Company or a Subsidiary of the Company.
 
3.1           Repurchase Right on Termination Other Than for Cause.  For the
purposes of this Agreement, a “Repurchase Event” shall mean an occurrence of one
of the following:
 
(i)           termination of Participant’s service, whether voluntary or
involuntary and with or without cause;
 
(ii)           resignation, retirement or death of Participant; or
 
(iii)            any attempted transfer by Participant of the Shares, or any
interest therein, in violation of this Agreement.
 
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”).  The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the
 

 
 

--------------------------------------------------------------------------------

 

Notice of Restricted Stock Award.  For purposes of this Agreement, “Unvested
Shares” means Stock pursuant to which the Company’s Repurchase Right has not
lapsed.
 
3.2           Exercise of Repurchase Right.  Unless the Company provides written
notice to Participant within 90 days from the date of termination of
Participant’s service to the Company that the Company does not intend to
exercise its Repurchase Right with respect to some or all of the Unvested
Shares, the Repurchase Right shall be deemed automatically exercised by the
Company as of the 90th day following such termination, provided that the Company
may notify Participant that it is exercising its Repurchase Right as of a date
prior to such 90th day.  Unless Participant is otherwise notified by the Company
pursuant to the preceding sentence that the Company does not intend to exercise
its Repurchase Right as to some or all of the Unvested Shares, execution of this
Agreement by Participant constitutes written notice to Participant of the
Company’s intention to exercise its Repurchase Right with respect to all
Unvested Shares to which such Repurchase Right applies at the time of
Termination of Participant.  The Company, at its choice, may satisfy its payment
obligation to Participant with respect to exercise of the Repurchase Right by
either (A) delivering a check to Participant in the amount of the purchase price
for the Unvested Shares being repurchased, or (B) in the event Participant is
indebted to the Company, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price.  In the event of any deemed automatic
exercise of the Repurchase Right by canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, such
cancellation of indebtedness shall be deemed automatically to occur as of the
90th day following termination of Participant’s employment or consulting
relationship unless the Company otherwise satisfies its payment obligations.  As
a result of any repurchase of Unvested Shares pursuant to the Repurchase Right,
the Company shall become the legal and beneficial owner of the Unvested Shares
being repurchased and shall have all rights and interest therein or related
thereto, and the Company shall have the right to transfer to its own name the
number of Unvested Shares being repurchased by the Company, without further
action by Participant.
 
3.3           Acceptance of Restrictions.  Acceptance of the Shares shall
constitute Participant’s agreement to such restrictions and the legending of his
or her certificates with respect thereto.  Notwithstanding such restrictions,
however, so long as Participant is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a stockholder with respect thereto.
 
3.4           Non-Transferability of Unvested Shares.  In addition to any other
limitation on transfer created by applicable securities laws or any other
agreement between the Company and Participant, Participant may not transfer any
Unvested Shares, or any interest therein, unless consented to in writing by a
duly authorized representative of the Company.  Any purported transfer is void
and of no effect, and no purported transferee thereof will be recognized as a
holder of the Unvested Shares for any purpose whatsoever.  Should such a
transfer purport to occur, the Company may refuse to carry out the transfer on
its books, set aside the transfer, or exercise any other legal or equitable
remedy.  In the event the Company consents to a transfer of Unvested Shares, all
transferees of Shares or any interest therein will receive and hold such Shares
or interest subject to the provisions of this Agreement, including, insofar as
applicable, the Repurchase Right.  In the event of any purchase by the Company
hereunder where the Shares or interest are held by a transferee, the transferee
shall be obligated, if requested by the Company, to transfer the Shares or
interest to the Participant for consideration equal to the amount to be paid by
the Company hereunder.  In the event the Repurchase Right is deemed exercised by
the Company, the Company may deem any transferee to have transferred the Shares
or interest to Participant prior to their purchase by the Company, and payment
of the purchase price by the Company to such
 

 
 

--------------------------------------------------------------------------------

 

transferee shall be deemed to satisfy Participant’s obligation to pay such
transferee for such Shares or interest, and also to satisfy the Company’s
obligation to pay Participant for such Shares or interest.
 
3.5           Assignment.  The Repurchase Right may be assigned by the Company
in whole or in part to any persons or organization.
 
4.           Restrictive Legends and Stop Transfer Orders.
 
4.1           Legends.  The certificate or certificates representing the Shares
shall bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws):
 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
4.2           Stop-Transfer Notices.  Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
4.3           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as the
owner or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
 
5.           No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
service, for any reason, with or without cause.
 
6.           Miscellaneous.
 
6.1           Acknowledgement.  The Company and Participant agree that the
Restricted Shares are granted under and governed by the Notice, this Agreement
and by the provisions of the Plan (incorporated herein by
reference).  Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the Restricted Shares
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice.
 
6.2           Entire Agreement; Enforcement of Rights.  This Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
 

 
 

--------------------------------------------------------------------------------

 

6.3           Compliance with Laws and Regulations.  The issuance of Shares will
be subject to and conditioned upon compliance by the Company and Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
 
6.4           Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
6.5           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
6.6           Notices.  Any notice to be given under the terms of the Plan shall
be addressed to the Company in care of its principal office, and any notice to
be given to the Participant shall be addressed to such Participant at the
address maintained by the Company for such person or at such other address as
the Participant may specify in writing to the Company.
 
6.7           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall he deemed an original and all of which
together shall constitute one instrument.
 
6.8           U.S. Tax Consequences.  Upon vesting of Shares, Participant will
include in taxable income the difference between the fair market value of the
vesting Shares, as determined on the date of their vesting, and the price paid
for the Shares.  This will be treated as ordinary income by Participant and will
be subject to withholding by the Company when required by applicable law.  In
the absence of an Election (defined below), the Company shall withhold a number
of vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount the Company is required to withhold for
income and employment taxes. If Participant makes an Election, then Participant
must, prior to making the Election, pay in cash (or check) to the Company an
amount equal to the amount the Company is required to withhold for income and
employment taxes.
 
7.           Section 83(b) Election.  Participant hereby acknowledges that he or
she has been informed that, with respect to the purchase of the Shares, an
election may be filed by the Participant with the Internal Revenue Service,
within 30 days of the purchase of the Shares, electing pursuant to Section 83(b)
of the Code to be taxed currently on any difference between the purchase price
of the Shares and their Fair Market Value on the date of purchase (the
“Election”).  Making the Election will result in recognition of taxable income
to the Participant on the date of purchase, measured by the excess, if any, of
the Fair Market Value of the Shares over the purchase price for the
Shares.  Absent such an Election, taxable income will be measured and recognized
by Participant at the time or times on which the Company’s Repurchase Right
lapses.  Participant is strongly encouraged to seek the advice of his or her own
tax consultants in connection with the purchase of the Shares and the
advisability of filing of the
 

 
 

--------------------------------------------------------------------------------

 

Election.  PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S
RESPONSIBILITY, AND NOT THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE
 
ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT REQUESTS THE
COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON PARTICIPANT’S BEHALF.
 
The parties have executed this Agreement as of the date first set forth above.
 
 
SILICON IMAGE, INC.
 
By:                                                                      
 
Its:                                                                      
 
RECIPIENT:
 
Signature                                                                      
 
Please Print Name __
 

 
 

--------------------------------------------------------------------------------

 

RECEIPT
 
Silicon Image, Inc. hereby acknowledges receipt of (check as applicable):
 
 oA check in the amount of $_______________
 
 oThe cancellation of indebtedness in the amount of $_______________
 
given by _____________________ as consideration for Certificate No. -________
for ________________ shares of Common Stock of Silicon Image, Inc.
 
Dated: _____________________
 
 
SILICON IMAGE, INC.
 
By:                                                                      
 
Its:                                                                      
 

 
 

--------------------------------------------------------------------------------

 

RECEIPT AND CONSENT
 
The undersigned Participant hereby acknowledges receipt of a photocopy of
Certificate No. -________ for ________________ shares of Common Stock of Silicon
Image, Inc. (the “Company”)
 
The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name.  To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.
 
Dated: _____________________, 20____
 
Signature                                                                                     
 
Please Print
Name                                                                                     
 

 
 

--------------------------------------------------------------------------------

 

STOCK POWER AND ASSIGNMENT
SEPARATE FROM STOCK CERTIFICATE
 
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of __________________, ____, [COMPLETE AT THE TIME OF PURCHASE] (the
“Agreement”), the undersigned Participant hereby sells, assigns and transfers
unto ___________________________, __________ shares of the Common Stock $0.001,
par value per share, of Silicon Image, Inc., a California corporation (the
“Company”), standing in the undersigned's name on the books of the Company
represented by Certificate No(s).  ______ [COMPLETE AT THE TIME OF PURCHASE]
delivered herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned's attorney-in-fact, with full power
of substitution, to transfer said stock on the books of the Company.  THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
 
Dated: _________________, ___
 
PARTICIPANT
 


(Signature)
 


(Please Print Name)
 


 
Instructions to Participant:  Please do not fill in any blanks other than the
signature line.  The purpose of this document is to enable the Company and/or
its assignee(s) to acquire the shares upon exercise of its “Repurchase Right”
set forth in the Agreement without requiring additional action by the
Participant.

 
 

--------------------------------------------------------------------------------

 

 
SILICON IMAGE, INC.

 
2008 EQUITY INCENTIVE PLAN

NOTICE OF STOCK BONUS AWARD
GRANT NUMBER:                                                      




Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of Stock
Bonus Award (the “Notice”).
 
 
Name:
   

 


 
Address:
   

 
 
 
You (“Participant”) have been granted an award of Shares under the Plan subject
to the terms and conditions of the Plan, this Notice, and the attached Stock
Bonus Award Agreement (the “Stock Bonus Agreement”) to the Plan.



 
Number of Shares:
   

 
 
Date of Grant:
   

 
                Vesting Commencement Date:
 

 
 
Expiration Date:
The date on which all the Shares granted hereunder become vested, with earlier
expiration upon the Termination Date

 


 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Stock
Bonus Agreement, the Shares will vest in accordance with the following schedule:
[INSERT VESTING SCHEDULE]



You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Bonus Agreement or the
Plan changes the at-will nature of that relationship.  You acknowledge that the
vesting of the Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company (to the vesting
applies).  Participant also understands that this Notice is subject to the terms
and conditions of both the Stock Bonus Agreement and the Plan, both of which are
incorporated herein by reference.  Participant has read both the Stock Bonus
Agreement and the Plan.


PARTICIPANT
SILICON IMAGE, INC.



Signature:_____________________________
By:_____________________________



Print
Name:                                                                                  
Its: _____________________________



 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
STOCK BONUS AWARD AGREEMENT
SILICON IMAGE, INC. 2008 EQUITY INCENTIVE PLAN




Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this Stock
Bonus Agreement (the “Agreement”).
 
You have been granted a Stock Bonus Award (“Stock Bonus Award”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Stock Bonus Award
(the “Notice”) and this Agreement.
 
1.           Issuance.  Stock Bonus Awards shall be issued in Shares, and the
Company’s transfer agent shall record ownership of such Shares in Participant’s
name as soon as reasonably practicable.
 
2.           Stockholder Rights.  Participant shall have no right to dividends
or to vote Shares until Participant is recorded as the holder of such Shares on
the stock records of the Company and its transfer agent.
 
3.           No-Transfer.  Unvested Shares, and unvested Stock Bonus Awards, and
any interest in either shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by Participant or any person whose
interest derives from Participant’s interest.  “Unvested Shares” are Shares that
have not yet vested pursuant to the terms of the vesting schedule set forth in
the Notice.
 
4.           Termination.  Upon Participant’s Termination for any reason, all
Unvested Shares shall immediately be forfeited to the Company, and all rights of
Participant to such Unvested Shares shall immediately terminate as of
Participant’s Termination Date.  In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
 
5.           U.S. Tax Consequences.  Upon vesting of Shares, Participant will
include in taxable income the difference between the fair market value of the
vesting Shares, as determined on the date of their vesting, and the price paid
for the Shares.  This will be treated as ordinary income by Participant and will
be subject to withholding by the Company when required by applicable
law.  Before any Shares subject to this Agreement are issued the Company shall
withhold a number of Shares with a fair market value (determined on the date the
Shares are issued) equal to the minimum amount the Company is required to
withhold for income and employment taxes.  Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than one year from the date of settlement.
 
6.           Acknowledgement.  The Company and Participant agree that the Stock
Bonus Award is granted under and governed by the Notice, this Agreement and by
the provisions of the Plan (incorporated herein by reference).  Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Stock Bonus Award subject to all of the
terms and conditions set forth herein and those set forth in the Plan, this
Agreement and the Notice.
 
7.           Entire Agreement; Enforcement of Rights.  This Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
 

 
 

--------------------------------------------------------------------------------

 

8.           Compliance with Laws and Regulations.  The issuance of Shares will
be subject to and conditioned upon compliance by the Company and Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
 
9.           Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
10.           No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary, to terminate Purchaser’s service, for any
reason, with or without cause.
 
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Stock Bonus Award is granted
under and governed by the terms and conditions of the Plan, the Notice and this
Agreement.  Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement.  Participant
further agrees to notify the Company upon any change in Participant’s residence
address.

 
 

--------------------------------------------------------------------------------

 

 
SILICON IMAGE, INC.

 
2008 EQUITY INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT AWARD
GRANT NUMBER:                                                      
 
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of Stock
Appreciation Right Award (the “Notice”).
 
 
Name:
   

 
 
Address:
   

 
 
You (“Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Stock Appreciation Right Award Agreement (hereinafter
“SAR Agreement”).

 
Number of SARs:
   

 
Maximum Number of Shares Issuable:
   

 
Date of Grant:
   

 
Fair Market Value of a Share on Date of Grant:
   

 
Vesting Commencement Date:
   

 
 
Expiration Date:
The date on which settlement of all SARs granted hereunder occurs, with earlier
expiration upon the Termination Date

 
 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the SAR
Agreement, the SARs will vest in accordance with the following schedule: [INSERT
VESTING SCHEDULE]

 
You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the SAR Agreement or the Plan
changes the at-will nature of that relationship.  You acknowledge that the
vesting of the SARs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company.  Participant also
understands that this Notice is subject to the terms and conditions of both the
SAR Agreement and the Plan, both of which are incorporated herein by
reference.  Participant has read both the SAR Agreement and the Plan.
 
PARTICIPANT
SILICON IMAGE, INC.

 


Signature:_____________________________                                          By:_____________________________


Print
Name:                                                                                                           Its:
_____________________________

 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT TO THE
SILICON IMAGE, INC. 2008 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Stock
Appreciation Right Award Agreement (the “Agreement”).
 
You have been granted Stock Appreciation Rights (“SARs”) subject to the terms
and conditions of the Plan, the Notice of Stock Appreciation Right Award (the
“Notice”) and this Agreement.
 
10.           Settlement.  Settlement of SARs shall be made within 30 days
following the applicable date of vesting under the vesting schedule set forth in
the Notice.  Settlement of SARs shall be in Shares, except no fractional shares
will be issued in settlement of SARs.  Any amounts attributable to a fractional
share will be settled in cash.
 
11.           No Stockholder Rights.  Unless and until such time as Shares are
issued in settlement of SARs, Participant shall have no ownership of the Shares
allocated to the SARs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.
 
12.           Dividend Equivalents.   Dividends, if any (whether in cash or
Shares), shall not be credited to Participant.
 
13.           No Transfer.  The SARs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of.
 
14.           Termination.  If Participant’s continuous service to the Company
or any of its subsidiaries shall terminate for any reason, all unvested SARs
shall be forfeited to the Company forthwith, and all rights of Participant to
such SARs shall immediately terminate.  Vested SARs shall be treated in
accordance with Section 5 of the Plan regarding exercisability of vested
Options.  In case of any dispute as to whether Termination has occurred, the
Committee shall have sole discretion to determine whether such Termination has
occurred and the effective date of such Termination.
 
15.           U.S. Tax Consequences.  Participant acknowledges that there will
be tax consequences upon settlement of the SARs or disposition of the Shares, if
any, received in connection therewith, and Participant should consult a tax
adviser prior to such settlement or disposition.  Applicable minimum withholding
taxes shall be satisfied by the Company by withholding the applicable number of
Shares otherwise deliverable upon settlement of the SAR in accordance with rules
and procedures established by the Committee.  There is no tax event upon
granting of an SAR.  Upon settlement of the SAR, Participant will include in
income the fair market value of the Shares subject to the Shares payable in
accordance with settlement of the SAR.  The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the
Company.  Upon disposition of the Shares, any subsequent increase or decrease in
value will be treated as short-term or long-term capital gain or loss, depending
on whether the Shares are held greater than one year from the date of
settlement.
 
16.           Acknowledgement.  The Company and Participant agree that the SARs
are granted under and governed by the Notice, this Agreement and the provisions
of the Plan.  Participant: (i) acknowledges receipt of a copy of the Plan and
the Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the SARs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
 

 
 

--------------------------------------------------------------------------------

 

17.           Entire Agreement; Enforcement of Rights.  This Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
 
18.           Compliance with Laws and Regulations.  The issuance of Shares will
be subject to and conditioned upon compliance by the Company and Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
 
19.           Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
20.           No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Purchaser’s
employment or consulting relationship, for any reason, with or without cause.
 
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this SAR is granted under and
governed by the terms and conditions of the Plan, the Notice and this
Agreement.  Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement.  Participant
further agrees to notify the Company upon any change in Participant’s residence
address.

 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)




The Participant has been granted an award of Restricted Stock Units (the “Award”
or “RSUs”) pursuant to the Silicon Image, Inc. 2008 Equity Incentive Plan, as
amended to the Grant Date (the “Plan”), each of which represents the right to
receive on the applicable Vesting Date one (1) Share, as follows:




Participant:
 
Employee ID:
 
Grant Date:
 
Grant No.:
 
Number of RSUs:
, subject to adjustment as provided by the Award Agreement.
Vesting Schedule:
Subject to Participant’s continued service to the Company or a Parent or
Subsidiary of the Company through the applicable “Vesting Date”, RSUs shall
vest, if at all, and become “Vested RSUs” on each applicable Vesting Date, as
set forth in Exhibit A attached hereto, and on the terms and conditions of which
are incorporated herein.



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the Award
Agreement, both of which are made a part of this document.  Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Award Agreement or the Plan.  The Participant acknowledges that copies of
the Plan, the Award Agreement and the prospectus for the Plan are available on
the Company’s internal web site and may be viewed and printed by the Participant
for attachment to the Participant’s copy of this Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and the Award Agreement, and hereby accepts the Award subject to all of
their terms and conditions.


SILICON IMAGE,
INC.                                                                           PARTICIPANT


By:                                                                
Signature
Its:                                                                
Date
Address:1060 E. Arques
Avenue                                                                           
Sunnyvale, CA 94085, USA                                                Address




ATTACHMENTS:
2008 Equity Incentive Plan, as amended to the Grant Date; Award Agreement and
Plan Prospectus


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


VESTING SCHEDULE
Time Based Awards




Vested RSUs:
Except as provided by the Award Agreement and provided that the Participant’s
service has not Terminated prior to the relevant Vesting Date, the number of
Vested RSUs shall cumulatively increase on each respective Vesting Date set
forth below by the number of RSUs set forth opposite such date, as follows:
 
Vesting Date
 
Number of RSUs Vesting
                               






 
 

--------------------------------------------------------------------------------

 

SILICON IMAGE, INC.
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)


Silicon Image, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Notice”) to which this Restricted Stock Units
Agreement (the “Award Agreement”) is attached an award consisting of Restricted
Stock Units (the “Award” or “RSUs”) subject to the terms and conditions set
forth in the Notice and this Award Agreement.  The Award has been granted
pursuant to the Silicon Image, Inc. 2008 Equity Incentive Plan (the “Plan”), as
amended to the Grant Date, the provisions of which are incorporated herein by
reference.  By signing the Notice, the Participant: (a) acknowledges receipt of
and represents that the Participant has read and is familiar with the Notice,
this Award Agreement, the Plan and a prospectus for the Plan (the “Plan
Prospectus”) in the form most recently prepared in connection with the
registration with the Securities and Exchange Commission of Shares issuable
pursuant to the Plan, (b) accepts the Award subject to all of the terms and
conditions of the Notice, this Award Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee (the “Committee”) or by the Company’s Board of Directors
(the “Board”) acting as the Committee (upon any questions arising under the
Notice, this Award Agreement or the Plan.
 
DEFINITIONS AND CONSTRUCTION.
 
Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Notice or the Plan.
 
Construction.  Captions and titles contained herein are for convenience only and
shall not affect the meaning or interpretation of any provision of this Award
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
ADMINISTRATION.
 
All questions of interpretation concerning the Notice, this Award Agreement and
the Plan shall be determined by the Committee or by the Board acting as the
Committee.  All determinations by the Committee or the Board shall be final and
binding upon all persons having an interest in the Award.  Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided that such officer has
apparent authority with respect to such matter, right, obligation, or election.
 
THE AWARD.
 
Grant of RSUs. On the Grant Date, the Participant shall acquire, subject to the
provisions of this Award Agreement, the Number of RSUs set forth in the Notice,
subject to adjustment as provided in section 2.5 of the Plan.  Each RSU
represents a right to receive on a date determined in accordance with the Notice
and this Award Agreement one (1) Share.
 

 
 

--------------------------------------------------------------------------------

 

No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the RSUs or Shares issued upon settlement of the RSUs, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company (or any Parent or Subsidiary) or for its
benefit.  Notwithstanding the foregoing, if required by applicable corporate
law, the Participant shall furnish consideration in the form of cash or past
services rendered to the Company (or any Parent or Subsidiary) or for its
benefit having a value not less than the par value of the Shares issued upon
settlement of the RSUs.  The Participant may also be subject to, where
applicable, the methods of payment required by the Plan.
 
VESTING OF RSUS.
 
Except as otherwise provided by this section, the RSUs shall vest and become
Vested RSUs as provided in the Notice.  In the event that a Vesting Date as
provided in the Notice (an “Original Vesting Date”) would occur on a date on
which a sale by the Participant of the Shares to be issued in settlement of the
RSUs becoming Vested RSUs on such Original Vesting Date would violate the
Company’s written policy pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by directors, officers, employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities (the “Insider Trading Policy”), such
Vesting Date, in the discretion of the Company, may be deferred until the first
to occur of (a) the next business day on which a sale by the Participant of such
Shares would not violate the Insider Trading Policy or (b) the later of (i) the
last day of the calendar year in which the Original Vesting Date occurred or
(ii) the last day of the Company’s taxable year in which the Original Vesting
Date occurred.
 
COMPANY REACQUISITION RIGHT.
 
In the event that the Participant’s service Terminates for any reason or no
reason, with or without Cause, the Participant shall forfeit and the Company
shall automatically reacquire all RSUs which are not, as of the time of such
Termination, Vested RSUs, and the Participant shall not be entitled to any
payment therefor.
 
SETTLEMENT OF THE AWARD.
 
Issuance of Shares. Subject to the provisions of section 6.3 below, the Company
shall issue to the Participant on the Vesting Date with respect to each Vested
RSU to be settled on such date one (1) Share.  Shares issued in settlement of
Vested RSUs shall not be subject to any restriction on transfer other than any
such restriction as may be required pursuant to section 6.3, section 7 or the
Company’s Insider Trading Policy.
 
Beneficial Ownership of Shares; Certificate Registration.   The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a broker selected by the Company and with which
the Participant has an account relationship any or all Shares acquired by the
Participant pursuant to the settlement of the Vested RSUs.  Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
 

 
 

--------------------------------------------------------------------------------

 

Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of Shares upon settlement of the Vested RSUs shall be subject
to compliance with all applicable requirements of federal, state law or foreign
law with respect to such securities.  No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained.  As a
condition to the settlement of the Vested RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
 
Fractional Shares.  The Company shall not be required to issue fractional Shares
upon the settlement of the Award.
 
TAX WITHHOLDING.
 
In General.  At the time the Notice is executed, or at any time thereafter as
requested by the Company, the Participant hereby authorizes withholding from
payroll and any other amounts payable to the Participant, and otherwise agrees
to make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award or the issuance of Shares in settlement
thereof.  Alternatively, or in addition, if permissible under applicable law,
the Company may require the Participant to satisfy such tax withholding
obligations through either or both of the methods described in sections 7.2 and
7.3 below.  The Company shall have no obligation to process the settlement of
the Award or to deliver Shares until the tax withholding obligations as
described in this section have been satisfied by the Participant.
 
Assignment of Sale Proceeds.  Subject to compliance with applicable law and the
Company’s Insider Trading Policy, the Company may, in its discretion, require
the Participant to satisfy all or any portion of the tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the Shares being acquired upon settlement of Vested RSUs.
 
Withholding in Shares.  The Company may, in its discretion, require the
Participant to satisfy all or any portion of the tax withholding obligations by
deducting from the Shares otherwise deliverable to the Participant in settlement
of the Vested RSUs a number of whole Shares having a Fair Market Value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
 
COMPLIANCE WITH LAWS AND REGULATIONS
 
The vesting of the Award and the issuance and transfer of the Shares shall be
subject to compliance by the Company and Participant with all applicable
requirements of federal and state securities laws and

 
 

--------------------------------------------------------------------------------

 

with all applicable requirements of any stock exchange or market system on which
the Company's common stock may be listed at the time of such issuance or
transfer.  The Participant understands that the Company is under no obligation
to register or qualify the Shares with the SEC, any state securities commission
or any stock exchange or market system to effect such compliance.


RIGHTS AS A STOCKHOLDER OR EMPLOYEE.
 
The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of such Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such Shares are issued, except as provided in section
2.5 of the Plan.  If the Participant is an employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Company or a Parent or Subsidiary and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Award Agreement shall confer upon the Participant any
right to continue in service or interfere in any way with any right of the
Company or any Parent or Subsidiary to Terminate the Participant’s service at
any time.
 
LEGENDS.
 
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this section.
 
MISCELLANEOUS PROVISIONS.
 
Termination or Amendment. The Board may terminate or amend the Plan or this
Award Agreement at any time; provided, however, that except as provided in
section 21 of the Plan in connection with a corporate transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Award Agreement without the consent of the Participant unless such
termination or amendment is necessary to comply with applicable law or
government regulation.  No amendment or addition to this Award Agreement shall
be effective unless in writing.
 
Nontransferability of the Award.  Prior the issuance of Shares on the applicable
Vesting Date, neither this Award nor any RSUs subject to the Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.
 
Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Binding Effect.  This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
 
Delivery of Documents and Notices.  Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Award
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or a Parent or Subsidiary, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Notice or at such other address as such
party may designate in writing from time to time to the other party.
 
Description of Electronic Delivery.  The Plan documents, which may include but
do not necessarily include: the Plan, the Notice, this Award Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically.  In addition,
the Participant may deliver electronically the Notice to the Company or to such
third party involved in administering the Plan as the Company may designate from
time to time.  Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.
 
Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read section 11.5(a) of this Award Agreement and consents to the
electronic delivery of the Plan documents and Notice, as described in
section 11.5(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in section 11.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in section 11.5(a).
 
Integrated Agreement.  The Plan is incorporated herein by reference.  The
Notice, this Award Agreement and the Plan shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein.  To the extent
contemplated herein or therein, the
 

 
 

--------------------------------------------------------------------------------

 

provisions of the Notice and the Award Agreement shall survive any settlement of
the Award and shall remain in full force and effect.
 
Applicable Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.
 
Interpretation. Any dispute regarding the interpretation of this Award Agreement
shall be submitted by Participant or the Company to the Compensation Committee
for review.  The resolution of such a dispute by the Committee shall be final
and binding on the Company and Participant.
 
Counterparts.  The Notice may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 

 
 

--------------------------------------------------------------------------------

 

 
Silicon Image, Inc.
Notice of Grant of Stock
Options                                                         1060 E. Arques
Ave.
Sunnyvale, CA  94085


 


Optionee                                                                                       Option
Number: «Number»
«Name»                                                                                            
Plan:                      2008
                                    ID:                      «ID»


 
You have been granted an option to buy Silicon Image, Inc. (the “Company”)
Common Stock.  The pertinent details of your stock option grant are outlined
below:


Date of Grant:                                             «Date»
Total Option Shares:                                 «Shares»
Exercise Price Per Share:                       «Price»
First Vest Date:                                          «M_1st_vest»
 
Expiration Date:
Option will expire immediately on termination for cause and 3 months following
termination for any reason except death or disability, but in no event later
than «Expire».

 
(refer to Section 3 of the Stock Option Agreement)

 
Type of Stock Option:                                             Nonqualified
Stock Option


 
Vesting and Exercise Period:
 
Provided that you have continuously provided services to the Company, or any
Parent or Subsidiary (as those terms are defined in the Silicon Image, Inc. 2008
Equity Incentive Plan), this Option shall vest and become exercisable as
follows:  (Vesting Schedule to be provided here)
 


 
Acceptance:
 
Optionee hereby acknowledges receipt of a copy of the Silicon Image, Inc. 2008
Equity Incentive Plan (the “Plan”), Plan Prospectus and the Stock Option
Agreement (the “Agreement”).  Please refer to the Plan and Plan Prospectus on
our intranet under the Finance Department/Stock Information tab.  The Agreement
is the contract that fixes the terms of your option, including the purchase
price and period over which your option can be exercised (purchased).  Optionee
has read and understands the terms and provisions thereof, and accepts this
Option subject to all terms and conditions of the Plan and the
Agreement.  Optionee acknowledges that there may be adverse tax consequences
upon exercise of this Option or disposition of the Shares, and that the Company
has advised Optionee to consult a tax advisor prior to such exercise or
disposition.


 
Please accept this Notice of Grant of Stock Options.  You are not obligated to
purchase these shares; Silicon Image requires that the acceptance of this
document be on file prior to purchase of the shares.
 

 
 

--------------------------------------------------------------------------------

 



 
____________________________________
 
Silicon Image, Inc.
 
Harold Covert, Chief Financial Officer
 


 


 
_______________________________________
 
«Name»


 

 
 

--------------------------------------------------------------------------------

 



SILICON IMAGE, INC.


2008 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT
(For Optionees other than Non-Employee Directors and Optionees based in the
United Kingdom)


This Stock Option Agreement (this "Agreement") is made and entered into as of
the Date of Grant set forth in the Notice of Grant of Stock Options (the
"Notice") by and between Silicon Image, Inc., a Delaware corporation (the
"Company"), and the Optionee.  Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company's 2008 Equity Incentive Plan (the
"Plan").


1.           Grant of Option.  The Company hereby grants to Optionee an option
(this "Option") to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
"Shares") at the Exercise Price Per Share (the "Exercise Price") set forth in
the Notice, subject to the terms and conditions of this Agreement and the Plan.


2.           Vesting; Exercise Period.


2.1           Vesting of Shares.  This Option shall be exercisable as it vests,
unless otherwise indicated in the Notice.  Subject to the terms and conditions
of the Plan and this Agreement, this Option shall vest and become exercisable
pursuant to the vesting schedule specified in the Notice.   This Option shall
cease to vest upon Optionee’s Termination and Optionee shall in no event be
entitled under this Option to purchase a number of shares of the Company’s
Common Stock greater than the "Total Option Shares."


2.2           Vesting of Options.  Shares that are vested pursuant to the
schedule set forth in the Notice are "Vested Shares."  Shares that are not
vested pursuant to the schedule set forth in the Notice are "Unvested Shares."


2.3           Expiration.  This Option shall expire on the Expiration Date set
forth in the Notice and must be exercised, if at all, on or before the earlier
of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.


3.           Termination.


3.1           Termination for Any Reason Except Death ,  Disability or cause. If
Optionee is Terminated for any reason except Optionee's Death,  Disability or
cause, then this Option, to the extent (and only to the extent) that it is
vested on the Termination Date, may be exercised by Optionee no later than three
(3) months after the Termination Date, but in no event later than the Expiration
Date.


3.2           Termination Because of Death or Disability.  If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3) months after Termination other than for Disability or cause),
then this Option, to the extent that it

 
 

--------------------------------------------------------------------------------

 

is vested on the Termination Date, may be exercised by Optionee (or Optionee's
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date, but in no event later than the Expiration Date.


3.3           Termination for Cause.  If Optionee is Terminated for cause, this
Option will expire on the Optionee’s date of Termination.


3.4           No Obligation to Employ.  Nothing in the Plan or this Agreement
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company or any Parent or Subsidiary of the Company, or
limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee's employment or other relationship at any time,
with or without cause.


4.           Manner of Exercise.


4.1           Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee's death, Optionee's legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
"Exercise Agreement"), which shall set forth, inter alia, Optionee's election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the shares and any representations, warranties and agreements
regarding Optionee's investment intent and access to information as may be
required by the Company to comply with applicable securities laws.  If someone
other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.


4.2           Limitations on Exercise.  This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as in effect on the date of exercise.  This Option may not be exercised
for less than 100 Shares, unless it is exercised as to all Shares then
exercisable.


4.3           Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased.  Payment may be in
the form of cash (by check), or where permitted by law:


 
(a)
by cancellation of indebtedness of the Company to the Optionee;



 
(b)
by surrender of shares of the Company's Common Stock that: (A) either (1) have
been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Optionee in the open
public market; and (B) are clear of all liens, claims, encumbrances or security
interests;



 
(c)
by waiver of compensation due or accrued to Optionee for services rendered;


 
 

--------------------------------------------------------------------------------

 

(d)           provided that a public market for the Company's stock exists:  (1)
through a "same day sale" commitment from Optionee and a broker-dealer that is a
member of the Financial Industry Regulatory Authority (a "Dealer"), whereby
Optionee irrevocably elects to exercise this Option and to sell a portion of the
Shares so purchased to pay for the Exercise Price and whereby the Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or (2) through a "margin" commitment from Optionee and
a Dealer, whereby Optionee irrevocably elects to exercise this Option and to
pledge the Shares so purchased to the Dealer in a margin account as security for
a loan from the Dealer in the amount of the Exercise Price, and whereby the
Dealer irrevocably commits upon receipt of such Shares to forward the Exercise
Price directly to the Company; or


 
(f)
by any combination of the foregoing.



4.4           Tax Withholding.  Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations.  If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld.  In such case, the Company
shall issue the net number of Shares to the Optionee by deducting the Shares
retained from the Shares issuable upon exercise.


4.5           Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee's
authorized assignee, or Optionee's legal representative, and shall deliver
certificates representing the Shares.


5.           Compliance with Laws and Regulations.  The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's Common Stock may be listed at the time of such issuance or
transfer.  Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.


6.           Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent and distribution and may be exercised during the
lifetime of Optionee only by Optionee.  The terms of this Option shall be
binding upon the legal representative or authorized assignee of Optionee.


7.           Tax Consequences.  Set forth below is a brief summary as of the
date the Board adopted the Plan of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

 
 

--------------------------------------------------------------------------------

 



7.1           Exercise of Nonqualified Stock Option.  To the extent this Option
does not qualify as an Incentive Stock Option, there may be a regular federal
income tax liability upon the exercise of this Option.  Optionee will be treated
as having received compensation (taxable at ordinary income tax rates) equal to
the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price.  The Company may be required to withhold from
Optionee's compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation at the
time of exercise.


7.2           Disposition of Shares.  The following tax consequences may apply
upon disposition of the Shares.


a.           Nonqualified Stock Options.  If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of a Non-Qualified Stock Option, any gain realized on disposition of
the Shares will be treated as a long-term capital gain.


8.           Privileges of Stock Ownership.  Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.


10.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement, the Notice, the Plan and the Exercise Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior understandings and
agreements with respect to such subject matter.


11.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the
Company.  All notices shall be deemed to have been given or delivered
upon:  personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee's legal representatives or authorized assignee.


13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.

 
 

--------------------------------------------------------------------------------

 



 
 
EXHIBIT A
Silicon Image, Inc.
Stock Option Exercise Notice
(for Optionees not based in the United Kingdom)

YOU MUST SUBMIT THIS FORM TO STOCK ADMINISTRATION PRIOR TO CONTACTING YOUR
BROKER.





I am exercising my Silicon Image stock options as follows:


(A) Grant/Option #:                                                      (B)
Total # of Shares to
Exercise:                                                                           


(C) Cost per
Share:  $                                                                   (D)
Total Exercise Cost (B) X (C):  $


(E) Grant Type (circle one):  ISO     NQ                                     (F)
Tax Amount Due if NQ: $
 
Please leave NQ tax amount blank –
 
Stock Administration will calculate, if applicable.


(G) Exercise Date:                                                      (H) Are
any of these shares unvested?  YES   NO
 
Please leave exercise date blank for methods
 
If yes, please consult with your tax advisor regarding an

1 & 2 – Stock Administration will complete                                 83(b)
election which must be made and filed with the IRS
when transaction is
complete.                                                          within 30
days of exercise.  See Stock Administration for an election form.


Please indicate the transaction method below.  See reverse side of this form for
a brief explanation of each method.


          Method 1                     SAME DAY SALE  You must contact a Silicon
Image designated broker to place this trade.
Please indicate which broker you have selected below.


          Method 2                     SELL TO COVER I am
exercising                                                                           
shares, but want to sell only   shares.
The balance will be deposited in the account I’ve designated below.  You must
contact a Silicon
Image designated broker to place this trade.  Please indicate which broker you
have selected
below.


          Method 3                     EXERCISE & HOLD  Please attach a personal
check, made payable to Silicon Image for the
amounts indicated in items (D) and (F) above.  Please indicate below where you
would like your
stock certificate to be mailed.


      Broker Name                      


      Broker Address                                

                 Account #                      






          Credit Suisse First
Boston                                                      Account
#                                           (415) 249-2258
          Deutsche Bank Alex
Brown                                                    Account
#                                           (415) 617-3252
          E*Trade/OptionsLink                                                      It
is not necessary to complete this form – please go to
 www.etrade.com or www.optionslink.com
or call (800) 838-0908 to complete your trade.




I authorize the broker to remit funds to Silicon Image to pay for this exercise
and any applicable taxes and I understand that the shares will be sent directly
to the broker address I have indicated above.  I acknowledge receipt of the
prospectus covering shares of common stock offered to optionees under the
Company’s Stock Option Plan.  The Plan and Option Agreement are incorporated
herein by reference.  The Exercise Agreement, the Plan and Option Agreement
constitute the entire agreement and understanding of the parties and supercede
in their entirety all prior understandings and agreements of the Company and
Optionee with respect to the subject matter hereof.  I UNDERSTAND THAT I MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE PURCHASE OR DISPOSITION OF
THESE SHARES.  I HAVE CONSULTED WITH ANY TAX CONSULTANT(S) I DEEM ADVISABLE IN
CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND CERTIFY THAT I AM
NOT RELYING ON THE COMPANY FOR TAX ADVICE.  __________  (Initial here)
 

 
 

--------------------------------------------------------------------------------

 



 
First Name                                Middle
Initial                                           Last
Name                                Signature




Social Security
#                                                                Employee ID
#                                                Phone Number




Current Address

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
Silicon Image, Inc.
Stock Option Exercise Notice
(for Optionees not based in the United Kingdom)

NOTE FOR NON-QUALIFIED (NQ) OPTIONS ONLY – Tax is required to be withheld or
collected upon exercise of all non-qualified stock options.  The tax is based on
the spread between the sale price (closing fair market value if not same day
sale) and the exercise price multiplied by 35.75% (25% federal; 9.3% CA state;
1.45% Medicare).  In addition, Social Security tax may be withheld or collected
depending on what you have paid year to date.




Method 1 – SAME DAY SALE
You are selling all vested shares as indicated on the Exhibit A.


Method 2 – SELL TO COVER
You want to exercise vested shares and sell a portion of these shares to cover
the cost and applicable taxes of all the exercised shares.  The balance of
unsold shares will be deposited into your brokerage account for future sale.


Method 3 - EXERCISE & HOLD
You only want to exercise (purchase) the shares in order to sell them at a later
date.




 
 
Silicon Image Designated Brokers



 
Credit Suisse First Boston
Morgan Stanley

Private Client
Services                                                                           101
California St
650 California St., 31st
Floor                                                                   San
Francisco, CA
San Francisco,
CA  94108                                                                      (800)
248-3565
Suzette Callejo (415)
249-2258                                                               Jesse
Bromberg (415) 693-6876
Fax – (415) 395-1402




 
E*Trade/OptionsLink
Deutsche Bank Alex. Brown

P.O. Box
989032                                                                                                   
101 California Street, 46th Floor
West Sacramento,
CA  95798-9858                                                                   
San Francisco, CA  94111
www.etrade.com or
www.optionslink.com                                                     Cheryl
Nobusada (415) 617-3252
(800) 838-0908 (press “#0” for service
representative)                                   Fax – (415) 617-4270
(650) 599-0125 (from outside the United States)



 
 

--------------------------------------------------------------------------------

 
